Name: Council Regulation (EC) NoÃ 705/2008 of 24Ã July 2008 repealing Regulation (EC) NoÃ 243/2008 imposing certain restrictive measures on the illegal authorities of the island of Anjouan in the Union of the Comoros
 Type: Regulation
 Subject Matter: communications;  Africa;  political framework;  international affairs;  criminal law;  civil law;  international trade
 Date Published: nan

 25.7.2008 EN Official Journal of the European Union L 197/1 COUNCIL REGULATION (EC) No 705/2008 of 24 July 2008 repealing Regulation (EC) No 243/2008 imposing certain restrictive measures on the illegal authorities of the island of Anjouan in the Union of the Comoros THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2008/611/CFSP of the Council of 24 July 2008 repealing Common Position 2008/187/CFSP concerning restrictive measures against the illegal government of the island of Anjouan in the Union of the Comoros (1), Having regard to the proposal from the Commission, Whereas: (1) After considering a request for support from the President of the Commission of the African Union, the Council adopted Common Position 2008/187/CFSP (2) imposing restrictive measures on the illegal government of Anjouan and certain associated persons. The restrictive measures provided for in that Common Position include the freezing of funds and economic resources belonging to the persons concerned, which were implemented in the Community by Council Regulation (EC) No 243/2008 (3). (2) Following the military action of 25 March 2008 and the restoration of the authority of the government of the Union of the Comoros on the island of Anjouan, Common Position 2008/611/CFSP provides for the repeal of the restrictive measures imposed by Common Position 2008/187/CFSP. (3) Regulation (EC) No 243/2008 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 243/2008 is hereby repealed. Article 2 This Regulation shall enter into force on the day after its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) See page 59 of this Official Journal. (2) OJ L 59, 4.3.2008, p. 32. (3) OJ L 75, 18.3.2008, p. 53.